COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 DAVID RODRIGUEZ MONTES,                                           No. 08-13-00060-CR
 a/k/a DAVID R. MONTES,                           §
                                                                     Appeal from the
                   Appellant,                     §
                                                               372nd Judicial District Court
 v.                                               §
                                                                 of Tarrant County, Texas
 THE STATE OF TEXAS,                              §
                                                                    (TC# 12161184D)
                   Appellee.                      §

                                           O R D E R

       The Court on its own motion ORDERS the Official Court Reporter for the 372nd Judicial

District Court of Tarrant County, Texas to prepare and e-file a supplemental reporter’s record

containing State’s Exhibit 4 (DVD Recording) from the above-captioned case. The Court is

aware that at the time the original reporter’s record in this case was submitted, State’s Exhibit 4

could not be converted into a video format that could be submitted electronically. If this

continues to be the case, the Court will accept the original exhibit in the alternative.

       The supplemental reporter’s record is due with this Court on or before January 30, 2015.

The Clerk of this Court will return the original exhibits to the Official Court Reporter for the

372nd Judicial District Court of Tarrant County, Texas, after final disposition of this appeal.

       IT IS SO ORDERED this 15th day of January, 2015.

                                               PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.